                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

 RUDOLPH M. BROOKS, JR.,                        )
                                                )
               Petitioner,                      )
                                                )
 v.                                             )      No.:    3:18-CV-301-TAV-HBG
                                                )
 GEORGIA CROWELL,                               )
                                                )
               Respondent.                      )


                                            ORDER

        In accordance with the accompanying memorandum opinion, Petitioner’s pro se petition

 for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 [Doc. 2] is DENIED, and this action is

 DISMISSED. The Clerk is DIRECTED to close the civil file.

        Also, for the reasons set forth in the accompanying memorandum opinion, a certificate of

 appealability will NOT ISSUE. Therefore, Petitioner is DENIED leave to proceed in forma

 pauperis on any subsequent appeal. 28 U.S.C. § 2253; Rule 22(b) of the Federal Rules of

 Appellate Procedure.

        ENTER:


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE


  ENTERED AS A JUDGMENT

       s/ John L. Medearis
       CLERK OF COURT




Case 3:18-cv-00301-TAV-HBG Document 18 Filed 05/20/20 Page 1 of 1 PageID #: 382
